Paul Ward, Justice, dissenting. I am unable to agree with the majority’s interpretation of the “property settlement agreement.” In the last paragraph appellant agreed “to relinquish” any claim she “might have against” appellee “growing out of their marriage relationship and contract.” It is beyond me to understand how any right which appellant might have against appellee for “separate maintenance” would come from if it didn’t “grow out of their marriage relationship . . . .”1 can’t imagine how language could be made any plainer than that used by the parties. The courts, I fear, are breeding trouble when they refuse to take plain, simple words at their accepted face value.